U.S. Department of Justice

coe, CARB HSPCPIOB RE TICS Do RGHTERPRSS HidacbeA/4me0 Pagga opt

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew ’s Plaza
New York, New York 10007

June 10, 2020
BY ECF

The Honorable Lewis A. Kaplan

United States District Judge

Southern District of New York M E M O E N DO RS E D
500 Pearl Street

New York, New York 10007

Re: — United States v. Mario Delgado et al., 19 Cr. 817 (LAK)

Dear Judge Kaplan:

The Government respectfully writes with the consent of counsel for all defendants to
provide a status update to the Court and to request an adjournment of the next status conference in
this case. Discovery is currently complete and plea discussions are ongoing. The next scheduled
conference is currently set for June 17, 2020. In light of the current health situation, the parties
respectfully request that the conference be adjourned to a date convenient for the Court. The
parties further request that the time between June 17, 2020 and the date of the next conference be
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h\(7\(A). in the interest of justice, both in
light of the current health situation and so that counsel can discuss the pending plea offers with
their clients.

Respectfully submitted,

GEOFFREY 8S. BERMAN
United States Attorney

by: /s/
Celia V. Cohen
Assistant United States Attorney
(212) 637-2466

 

The conference is adjourned to September 23, 2020 at 3:15 pm. Time is excluded for
Speedy Trial Act purposes from now through September 23. The Court finds that the
interests of justice served thereby outweigh the interests of the public and the defendants in
a speedy trial. While the Court has no reason to doubt the government’s representation
that all defendants join in the request to exclude time, defendanjé are directed to file any
objection thereto no later than June 18, 2020. SO ORDERE

e/11 LoZ~o

 
